Citation Nr: 9924214	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  96-36 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a higher rating for paroxysmal atrial 
fibrillation, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from April 1976 to April 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) granted service connection and assigned 
a rating of 10 percent for atrial fibrillation.  In June 
1998, the Board remanded this matter to the RO for re-
evaluation of the veteran's disability from atrial 
fibrillation in light of the revised regulations for rating 
of disability from cardiovascular disorders.  The RO was 
requested to undertake any necessary, additional development.

The Board notes that the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999) held, in part, that the RO never issued a 
statement of the case (SOC) concerning an appeal from the 
initial assignment of a disability evaluation, as the RO had 
characterized the issue in the SOC as one of entitlement to 
an increased evaluation.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to that 
issue was not properly before it, on the basis that a 
substantive appeal had not been filed.  This case differs 
from Fenderson in that the appellant did file a timely 
substantive appeal concerning the initial rating to be 
assigned for the disability at issue.  The Board observes 
that the Court, in Fenderson, did not specify a formulation 
of the issue that would be satisfactory, but only 
distinguished the situation of filing a notice of 
disagreement (NOD) following the grant of service connection 
and the initial assignment of a disability evaluation from 
that of filing a NOD from the denial of a claim for increase.  
Moreover, the appellant in this case has clearly indicated 
that what he seeks is the assignment of a higher disability 
evaluation.  Consequently, the Board sees no prejudice to the 
veteran in either the RO's characterization of the issue or 
in the Board's characterization of the issue as one of 
entitlement to the assignment of a higher disability 
evaluation.  See Bernard v. Brown, 4 Vet. App. 384 (1883).  
Therefore, the Board will not remand this matter solely for a 
re-characterization of the issue in a new SOC.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the held that the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
The Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased-rating claim before the 
RO.  Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDING OF FACT

The veteran's atrial fibrillation is manifested by subjective 
complaints of daily occurrences of arrhythmias of short 
duration, with sinus rate otherwise under control with 
medication, without severe, frequent attacks of paroxysmal 
atrial fibrillation, dyspnea, fatigue, angina, dizziness, 
syncope, or evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 10 percent 
for atrial fibrillation are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.104, Diagnostic Code 7011 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has presented a well-grounded claim for a higher 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  When 
utilizing the rating schedules, when an unlisted condition is 
encountered, the VA is permitted to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

Service medical records shows that in July 1989, the veteran 
experienced a sudden onset of heart palpitations and 
shortness of breath.  He reported that he had no previous 
history of cardiac problems.  On examination, he had 
tachycardia and irregular heartbeat.  An electrocardiogram 
(EKG) showed irregular ventricular rate.  The examiner noted 
impressions of paroxysmal atrial tachycardia and 
supraventricular tachycardia.  The veteran was hospitalized.  
He improved with medication and was discharged on the 
following day.  Verapamil and Quinaglute were prescribed.  
Although he had subsequent symptoms of occasional palpitation 
lasting a few seconds, the veteran did not have another 
paroxysmal episode until February 1993.  He was hospitalized 
again and normal sinus rhythm was restored with medication.  
In October 1993, he had another episode of paroxysmal atrial 
fibrillation and was briefly admitted to a hospital.  During 
follow-up treatment in November 1993, the veteran reported 
feeling "funny" after lifting weights the previous day.  He 
denied symptoms of chest pain, diaphoresis, and shortness of 
breath.  After an examination, the examiner reported that the 
veteran was presently asymptomatic.  During subsequent 
follow-up treatment, the veteran reported that he was 
continuing to have occasional symptoms of palpitations.  
During follow-up treatment in July 1994, his heart had normal 
sinus rhythm, without murmur or rubs.  A chest X-ray showed 
no evidence of active disease.  The cardiac silhouette and 
great vessels were within normal limits.  In October 1994, 
the veteran sought emergency medical treatment after awaking 
with lightheadedness and diaphoresis.  He denied having 
shortness of breath, chest pain, nausea, or vomiting.  After 
an examination, a diagnosis of history of atrial fibrillation 
was recorded.  In February 1995, an EKG administered as part 
of the veteran's medical examination for separation from 
service was normal, as was a chest X-ray.  An examiner 
reported a diagnosis of atrial fibrillation by history.  

The veteran was granted entitlement to service connection for 
atrial fibrillation in the RO's August 1995 rating decision 
and was awarded a 10 percent disability rating by analogy to 
Diagnostic Code 7013.  See 38 C.F.R. §§ 4.20, 4.27 (1998).  
Under that diagnostic code, paroxysmal tachycardia, when 
severe, with frequent attacks, is assigned a 30 percent 
rating.  Where there are infrequent attacks, the rating is 10 
percent.  A paroxysm is defined as "a sudden recurrence or 
intensification of symptoms."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1235 (28th ed. 1994).

Effective January 12, 1998, regulations concerning the 
evaluation of disorders of the cardiovascular system were 
revised.  The revised regulations do not contain a diagnostic 
code specifically for paroxysmal tachycardia.  Rather, 
Diagnostic Code 7010 concerns supraventricular arrhythmias 
and Diagnostic Code 7011 concerns ventricular arrhythmias 
(sustained).  

Recently, the RO re-evaluated that the veteran's disability 
from atrial fibrillation utilizing the revised regulations.  
Under Diagnostic Code 7011, disability from sustained 
ventricular arrhythmias is rated based on metabolic 
equivalents (METS) testing and other clinical findings.  One 
MET is the energy costs of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METS at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation and a laboratory determination of 
METS by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity, 
(expressed in METS and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.

In Karnas v. Derwinski, 1  308, 312-13 (1991), the Court held 
that, when there has been a change in an applicable stature 
or regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
Accordingly, with respect to claims involving ratings for 
cardiovascular disorders which were pending on January 12, 
1998, it well be necessary to determine whether the amended 
regulations or the previously existing regulations are more 
favorable to the claimant.  The more favorable regulation 
must then be applied.  The General Counsel of VA, in a 
precedent opinion, has held that the determination of whether 
an amended regulation is more beneficial to a claimant than 
the prior provisions must be made on a case-by-case basis.  
VAOPGCPREC 11-97 (O.G.C. Prec 11-97).

The most recently dated medical evidence contained in the 
claims folder was made during the VA examination in August 
1998.  At that time, the veteran reported that he was taking 
Quinidine three times per day but still had problems with 
atrial fibrillation.  There was no known precipitating 
factor.  The veteran reported that he was a little short of 
breath and that his heart fluttered.  Such symptoms lasted 
from a few seconds to a minute.  He reported that he had 
never been cardioverted but was converted with medications.  
The last paroxysmal episode was in 1994.  He reported having 
daily problems with atrial fibrillation.  He denied a history 
of high blood pressure, congestive heart failure, or 
paroxysmal nocturnal dyspnea.  He was not on any exercise 
program due to a knee problem.  He denied dizziness other 
than when his heart fluttered.  He denied having blackout 
spells, syncope, and angina.  He had not had hospital 
treatment for paroxysmal atrial fibrillation since 1994.  On 
examination, his pulse was 100 and his blood pressure was 
130/84 sitting, 122/80 reclining, and 130/86 standing.  
Cardiac examination revealed regular rate without murmurs, 
rubs, or gallops.  The point of maximal impulse was not 
displaced.  Precordium was not hyperactive.  There was no 
peripheral edema.  The lungs were clear to auscultation and 
percussion, without rales, rhonchi, or wheezes.  The abdomen 
was without organomegaly, masses, or tenderness.  A chest X-
ray showed the cardia silhouette within normal limits.  An 
EKG was interpreted as within normal limits.  An 
echocardiogram was also normal.  The examiner noted that the 
rating criteria were based on documented episodes of 
paroxysmal atrial fibrillation per EKG or Holder monitor.  He 
noted that there was no such documentation per EKG or in 
review of the medical file.  The veteran was scheduled for a 
Holter monitor but failed to report twice.  The examiner 
noted that the veteran did not do any activities to access 
his METS level because of his knee problems.  However, his 
chest X-ray, EKG, and echocardiogram were normal.  The 
reported diagnosis was paroxysmal atrial fibrillation.

The Board has reviewed the entire record and concludes that 
the former regulation is not more beneficial than the revised 
regulation, as the veteran's symptoms do not warrant 
assignment of the higher schedular rating of 30 percent under 
either the former or the revised regulation.  The Board finds 
no evidence which indicates that the veteran has frequent, 
severe attacks of atrial fibrillation.  The reported findings 
during VA cardiac examinations in June 1995, March 1996, and 
May 1997 are essentially the same.  During such examinations, 
the veteran reported having daily symptoms of atrial 
fibrillation.  The episodes, as described by the veteran, 
were not prolonged.  During the May 1997 examination, the 
examiner noted that the veteran was well nourished.  Pulse 
was 84.  Respiration was 18, blood pressure was 130/80 
standing and sitting, and 124/80 reclining.  Cardiac 
examination revealed a regular rate, without murmurs, rubs, 
or gallops.  The point of maximal impulse was not displaced.  
Precordium was not hyperactive.  Lungs were clear to 
auscultation and percussion without rales, rhonchi, or 
wheezes.  There was no peripheral edema.  A chest X-ray 
showed the cardiac silhouette was within normal limits.  The 
examiner reported a diagnosis of atrial fibrillation, sinus 
rate on medication.  The findings reported during the August 
1998 VA examination are essentially the same.

The VA examiner who conducted the most recent examination 
noted that a knee disorder precluded METS testing.  The 
examiner did not estimate the level of activity which 
resulted in symptoms of dyspnea, fatigue, angina, dizziness 
or syncope.  However, she did elicit the veteran's denial of 
such symptoms.  As there is no evidence of cardiac 
hypertrophy or dilatation shown by EKG, echocardiogram, or X-
ray, the Board concludes that the criteria for a schedular 
rating in excess of 10 percent for a atrial fibrillation have 
not been met under either the former or the revised rating 
criteria.

Having reviewed the entire record, the Board finds that the 
veteran's atrial fibrillation is manifested by subjective 
complaints of daily occurrences of arrhythmias of short 
duration, with sinus rate otherwise under control with 
medication.  In the absence of evidence that the veteran has 
frequent, severe attacks of paroxysmal atrial fibrillation, 
or has dyspnea, fatigue, angina, dizziness, or syncope with 
exertion, or has cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray, the Board 
concludes that the criteria for schedular a rating in excess 
of 10 percent have not been met.

The Board has considered the veteran's heart rhythm disorder 
in the context of other diagnostic codes pertinent to the 
evaluation of heart disorders in order to determine if a 
higher rating may be assigned pursuant to such other codes.  
However, such other codes are clearly not applicable to the 
veteran's heart rhythm disorder.  For example, there is no 
evidence that the veteran's symptoms have been attributed to 
valvular heart disease (Diagnostic Code 7000), 
arteriosclerotic heart disease (Diagnostic Code 7005), or 
hypertensive heart disease (Diagnostic Code 7007).  The Board 
concludes that a higher rating is not assignable pursuant to 
such other diagnostic codes.

In reaching is decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2 (1998).  The Board has also considered the 
provisions of 38 C.F.R. §  4.7, which provide for assignment 
of the next higher evaluation where the disability picture 
more closely approximates the criteria for the next higher 
evaluations.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. The veteran's disability from 
paroxysmal atrial fibrillation, as discussed above, does not 
approximate the criteria for the next higher evaluation.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings are available under 
the rating schedule for greater disability, but the record 
does not show the presence of the manifestations required for 
the assignment of a higher rating.  Second, the Board finds 
no evidence of an exceptional disability picture in this 
case.  The veteran has not required recent hospitalization or 
frequent treatment for his cardiovascular disorder, nor is it 
shown that the disorder otherwise so markedly interferes with 
employment as to render impractical the application of 
regular schedular standards.  Finally, there is no evidence 
that the impairment resulting solely from the veteran's heart 
disorder warrants extra-schedular consideration.  Rather, for 
the reasons noted above, the Board concludes that 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted in this case.  The RO's failure to discuss 
extraschedular consideration and to refer the claim for 
assignment of such a rating as provided in the regulation was 
not prejudicial to the appellant in light of the Board's 
findings on that issue.

The Board notes that METS testing was not conducted because 
of the veteran's knee problem.  Further, the examining 
physician did not estimate a METS level which would produce 
symptoms such as dyspnea, fatigue, angina, dizziness, or 
syncope.  However, in view of the veteran's denial of such 
symptoms and the lack of documentation of such symptoms in 
the record, the Board concludes that the examination report 
is adequate for rating purposes.  Further, there is no recent 
documentation of atrial fibrillation.  The veteran was 
scheduled twice for Holter monitoring and failed to report.  
Although VA has the duty to assist a veteran in developing 
his claim, that duty is not a "one-way" street.  See Wood 
v. Derwinski, 1  190, 193 (1991).  The regulations governing 
claims for VA benefits provide that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1998).


ORDER

An increased rating for atrial fibrillation is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

